Citation Nr: 0603533	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and from December 1946 to July 1950.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, denying the veteran's claim to 
reopen for service connection for arthritis of multiple 
joints on the basis that the evidence submitted was not new 
and material.  

In his substantive appeal submitted in May 2003, the veteran 
requested a hearing before the Board, sitting at the RO.  
Such a proceeding was scheduled to occur in August 2005, but 
despite written notice to the veteran of the date and time of 
his hearing, he failed to appear.  In light of the foregoing, 
and inasmuch as no other request for a hearing remains 
pending, the Board will proceed to adjudicate this matter on 
the basis of the evidence currently on file.  

Notice is taken that the veteran's representative submitted a 
brief in January 2006 in support of the veteran's entitlement 
to the benefit sought on appeal.  Attached thereto was 
additional documentary evidence in the form of a medical 
article taken from an internet source, along with a written 
waiver for initial review of such evidence by the RO.  Such 
waiver obviates the need to remand this matter to the RO for 
its consideration of the newly submitted evidence.  

By his motion, received by the Board in January 2006, the 
veteran requested that his case be advanced on the Board's 
docket.  Such motion was granted later in January 2006, and 
expedited consideration has followed.  




FINDINGS OF FACT

1.  Service connection for arthritis was most recently denied 
by VA in a rating decision entered by the RO in December 
1997, from which no timely appeal was initiated.

2.  Since entry of the December 1997 decision, evidence not 
previously before agency decision makers, which is neither 
duplicative or cumulative of previously submitted evidence, 
raises a reasonable possibility of substantiating the 
previously denied claim.


CONCLUSIONS OF LAW

1.  The RO's December 1997 denial of the veteran's claim to 
reopen for entitlement to service connection for arthritis is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  Under the 
VCAA, VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2005).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  Finally, VA has a duty to notify 
the appellant that he should submit all pertinent evidence in 
his possession.  However, as the disposition herein reached 
is favorable to the veteran to the extent indicated, the need 
to discuss the VA's efforts to comply with the VCAA and its 
implementing regulations at this juncture is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The definition of new and material evidence is set forth at 
38 C.F.R. § 3.156.  It provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

The veteran's entitlement to service connection for 
arthritis, including systemic arthritis, has been denied by 
the RO in various actions dating from May 1990.  Most 
recently, the RO by its rating decision of December 1997 
declined to reopen the veteran's claim of entitlement to 
service connection for arthritis on the basis that new and 
material evidence had not been presented.  Notice of the 
denial and of the veteran's appellate rights followed in 
February 1998.  No appeal of the December 1997 denial was 
thereafter initiated by the veteran within the time limits 
prescribed by law, thereby rendering such action final.  38 
U.S.C.A. § 7105.

Received by the RO in February 2002 was the veteran's claim 
to reopen.  Given the finality of the December 1997 action, 
as set forth above, the question at this juncture is whether 
new and material evidence has been presented to reopen the 
veteran's previously denied claim.  This ordinarily would 
necessitate a review of the evidence submitted prior to and 
subsequent to that most recent, final denial.  

In this instance, however, a medical article submitted in 
January 2006 on the veteran's behalf speaks to the existence 
of a causal relationship between certain spinal 
malformations, such as kyphosis, and the later onset of 
degenerative arthritis of the vertebral discs, facet joints, 
and interspinous ligaments.  In view of such article, in 
combination with service medical records previously on file, 
which in June 1945 identified a kyphosis of the veteran's 
dorsal spine, new and material evidence is found to have been 
submitted with which to reopen the veteran's previously 
denied claim for service connection for arthritis.  To that 
extent alone, the benefit sought on appeal is granted and the 
veteran's reopened claim is addressed further in the Remand 
portion of this decision below.  


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for arthritis of multiple joints.  




REMAND

The question of whether the veteran's inservice kyphosis of 
the dorsal spine has directly resulted in arthritis of one or 
more of his joints has not to date been addressed by any VA 
medical professional.  Remand is deemed necessary in order to 
obtain review of this question in the context of the 
veteran's reopened claim.  38 C.F.R. § 3.159.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities since July 2002 and 
which pertain to the veteran's claimed 
arthritis of multiple joints must be 
obtained for inclusion in his claims 
folder.  

2.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
ascertaining the nature and etiology of 
his claimed arthritis of multiple joints.  
The claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing 
deemed necessary by the examiner.  All 
pertinent diagnoses, including arthritis 
of any joint or portion of the spine, 
must be set forth.  

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:  

Is it at least as likely as not 
that any currently existing 
arthritis of the veteran had 
its onset during his periods of 
service from September 1942 to 
November 1945 and from December 
1946 to July 1950, within the 
one-year period immediately 
following each such period, or 
is otherwise related to any 
event occurring in service, 
including a kyphosis of his 
dorsal spine shown in June 
1945?  Use by the examiner of 
the "at least as likely as 
not" language in responding is 
required.  

3.  Lastly, the veteran's reopened claim 
for entitlement to service connection for 
arthritis of multiple joints must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


